—Judgment, Supreme Court, New York County (Beverly Cohen, J.), entered July 12, 1994, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent Department’s determination terminating petitioner’s probationary employment as a correction officer, and dismissed the petition, unanimously affirmed, without costs.
Evidence in the record supporting the conclusion that petitioner suffered from a medical condition that made him unable to reasonably perform the essential duties of a correction officer, including the opinion of respondent Department’s medical experts, established that the termination was made in good faith (see, Matter of Johnson v Katz, 68 NY2d 649; Matter of Butler v Abate, 204 AD2d 171, 172). Concur—Murphy, P. J., Asch, Nardelli and Mazzarelli, JJ.